Citation Nr: 1531972	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-35 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left knee arthritis, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a rating in excess of 10 percent for service-connected left knee laxity, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision from the RO in Nashville, Tennessee.  In September 2009, the Veteran filed a notice of disagreement (NOD).  In June 2010, the RO furnished the Veteran a statement of the case (SOC), dated May 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2010.

The Board notes that, in addition to the paper claims file, the Veteran has paperless, electronic records stored  in Virtual VA and the Veterans Benefit Management System (VBMS); such records have have been reviewed in connection with this appeal.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on these claims  is warranted.

Initially, the Board notes that, in September 2014, additional VA treatment records, dated from February 2010 through August 2014, were added to the record. This evidence was not of record at the time of the May 2010 SOC, the AOJ's last adjudication of the claims.  In a July 2015 brief, the Veteran's representative declined to waive AOJ initial consideration of the additional evidence; consequently remand for initial AOJ review of this evidence, and for  readjudication of the claims, is warranted.  See 38 C.F.R. § 20.1304 (2014).  

Additionally, the Veteran last underwent an examination for his knee disabilities in October 2008.  A review of the report of such examination reveals internal inconsistencies, including that the examiner stated that "there is no pain on range of motion today," but later stated "there was pain on range of motion testing at this time."  Additionally, the Veteran's representative has alleged that the Veteran's disabilities have worsened since the last examination.  Accordingly, an examination that is both adequate and reflective of the Veteran's current level of disability is needed to resolve the claims.  Moreover, given the lengthy period of time during which the claims have been pending, comments from the examiner addressing the severity of the disabilities throughout the pendency of the claims would be helpful. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claims for increase.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.   

It appears that the Veteran receives  regular treatment at the VA Medical Center (VAMC) in Memphis, Tennessee.  The most recent treatment records from the Memphis VAMC are dated August 2014.  Hence, the AOJ should obtain from the noted facility all outstanding, pertinent records since that date.  

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Adjudication of the claims should include consideration of whether staged rating (assignment of different ratings for distinct periods of time based on the facts found) is warranted, as well as whether a higher rating is warranted on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  As regards the latter point, the Veteran's representative has pointed out that the Veteran uses a cane for ambulation and has questioned whether such is specifically contemplated by the rating schedule for instability of the knee. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Memphis VAMC all outstanding, pertinent records of evaluation and records dated from August 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).   

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA knee examination by an appropriate medical professional.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

Additionally, the examiner should indicate whether there is dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint; or whether there are symptoms associated with removal of the semilunar cartilage.

In addition to providing clinical findings outlined above, with respect to each arthritis and instability characterized as laxity), the examiner should indicate whether, based on review of the Veteran's documented medical history and assertions, the disability has changed in severity at  any time pertinent to the September 2008 claim for since the September 1, 2009 effective date of the award of service connection; and, if so, the approximate date(s) of any such change(s) and the extent of severity of the disability at each stage. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of the examination sent to him by the pertinent VA medical facility

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each  claim in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include consideration of whether staged rating is warranted, as well as whether the procedures for assignment of a higher, extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b)(1), are invoked). 

8.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




